In a paternity proceeding pursuant to Family Court Act article 5, the petitioner appeals from an order of the Family Court, Kings County (DePhillips, F.C.J.), dated May 22, 1985, which dismissed the proceeding.
Ordered that the order is affirmed, without costs and disbursements.
The petitioner concedes that the purpose underlying the institution of the instant paternity proceeding was to compel the putative father to reimburse her for expenses incurred during her pregnancy and as a result of the infant’s physical infirmities.
We find that the proceeding was properly dismissed. Prior to the commencement of this proceeding, the infant was formally adopted thereby divesting the natural parents of their legal relationship to the infant (see, Domestic Relations Law § 117 [1] [a]). Since the petitioner was no longer the mother of the child, she did not have standing to commence the paternity proceeding (see, Family Ct Act § 522). Thompson, J. P., Kunzeman, Fiber, Spatt and.Balletta, JJ., concur.